DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph [0029] reference numeral 1061 referring to the leg should be changed to reference numeral 1091.    
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 10, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindamood (US 6,772,883).

    PNG
    media_image1.png
    436
    389
    media_image1.png
    Greyscale

Claim 1
Lindamood discloses a protective enclosure for a smart device comprising a frame comprised of a plurality of leg members and a pair of cross members (see figure above); a canopy fabric/sheeting for covering the frame, wherein the canopy fabric and the frame form an interior space, a plurality of side panels (52, 54 and 56), a roof panel (defined by top sheeting), a bottom panel (48) and a repositionable front panel (50) (see column 5 lines 30-44); and a support (64) secured to a bottom end of each of the plurality of leg members (see figure above).
Claim 3
Lindamood further discloses each of the pair of cross members are attached to at least two of the plurality of leg members by connector (62) (see figure 12).
Claim 4
Lindamood further discloses the interior space has a head space (defined by interior space above the electronic device as shown in figures 10 and 11) above the smart device when the smart device is positioned on the bottom panel.
Claim 8
Lindamood further discloses the frame is repositionable between a deployed position and a collapsed position (see column 6 lines 1-13).
Claim 10
Lindamood further discloses side panel (56) comprises a pocket (44) facing the interior space (see column 6 lines 39-41).
Claim 12
Lindamood further discloses side panel (56) comprises a passageway/opening for a charging cable (see column 7 lines 63-66).
Claim 18
Lindamood discloses a smart device canopy comprising a shaped canopy comprised of a plurality of sidewalls (50, 52, 54, and 56), a top (defined by top sheeting), and a bottom (48), wherein at least one of the plurality of sidewalls is repositionable between an open/assembled position (see figure 1) and a closed/rolled collapsed position (see figure 7); a carrier/separate cylindrical or rectangular container having an interior dimension (see column 9 lines 19-28); and a frame comprised of a plurality of leg members interconnected by a plurality of cross members (see figure above), wherein the frame is repositionable between a first/unassembled position and a second/assembled position (see figures 12 and 13), wherein the frame only fit within the interior dimension of the carrier in the first position.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindamood (US 6,772,883) in view of Roubanis (US 2004/0206645).
Claim 13
Lindamood discloses a canopy device capable of protecting a smart phone having a dimension, the canopy device comprising a shaped canopy capable to support the smart phone, wherein the shaped canopy is comprised of a plurality of side walls (50, 52, 54, and 56) and a top wall (defined by top sheeting); and a frame comprised of a plurality of legs and a plurality of cross members, wherein at least one of the plurality of cross members is attached to at least two of the plurality of legs at a first end of said legs, and further wherein a weighted support (64) is positioned on a second end of each of the plurality of legs (see figure above).  Lindamood does not explicitly discloses the shaped canopy having an air insulation space between 10 and 25 times the dimension of the smart phone.  However, Roubanis discloses a protection device/tent for an electronic device, wherein the protection device/tent is large as possible to enclose a portable computer in such a manner that sufficient protection is given against environmental influences, but at same time the operator can work comfortably on the portable computer and see a display completely (see [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canopy device of Lindamood to have an insulation/interior space between 10 and 25 times the size of the electronic device in such a manner that sufficient protection is given against environmental influences, but at same time the operator can work comfortably on the portable computer and see a display completely.
Claim 17
Lindamood further discloses sidewall (50) is repositionable between an open position and a closed position, by closure mechanism (24) (see column 6 lines 48-54), and further comprises a screen/transparent window (40) (see column 6 lines 55-60).
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindamood (US 6,772,883); or Lindamood (US 6,772,883) and Roubanis (US 2004/0206645) as applied to claims 1 or 13 respectively above, and further in view of Hinz (US 2010/0059095).
Claims 2 and 14
Lindamood further discloses the canopy is waterproof (see column 5 lines 30-34).  Lindamood does not disclose the canopy fabric has an ultraviolet protection factor ranging from 5 to 50.  However, Hinz discloses a tent (20) comprising a fabric rainfly (24) comprising an ultraviolet protection factor of 50 (see [0006]).  Hinz further discloses the rainfly has the ability to protect fabric from ultraviolet color and/or strength degradation, wherein the tent under the rainfly do not fade excessively when exposed to ultraviolet light and exhibit color fastness (see [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the of protective enclosure of Lindamood, or the canopy device Lindamood and Roubanis to include a rainfly as taught by Hinz for fading protection from ultraviolet light and strength degradation.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lindamood (US 6,772,883) as applied to claim 4 above, and further in view of Roubanis (US 2004/0206645).
Lindamood does not explicitly discloses the shaped canopy having an head space between 10 and 25 times the dimension of the smart phone.  However, Roubanis discloses a protection device/tent for an electronic device, wherein the protection device/tent is large as possible to enclose a portable computer in such a manner that sufficient protection is given against environmental influences, but at same time the operator can work comfortably on the portable computer and see a display completely (see [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canopy device of Lindamood to have an head/interior space between 10 and 25 times the size of the electronic device in such a manner that sufficient protection is given against environmental influences, but at same time the operator can work comfortably on the portable computer and see a display completely.
Claims 6, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindamood (US 6,772,883) as applied to claim 1 or 18; or Lindamood (US 6,772,883) and Roubanis as applied to claim 13 above, and further in view of Roubanis (US 2004/0206645), Garcia (US 2013/0254989), Carter (US 2020/0102766), and Tanaeim (US 2015/0034137).

Claims 6, 15, and 19
Lindawood further discloses a pocket (44) (see column 6 lines 39-41) and a light (see column 3 lines 11-14).  Lindamood does not disclose a battery, a fan and a temperature sensor in communication with said fan.  However, Roubanis discloses the need of an opening to allow connection of wirings for ventilation of an electronic device (see [0035]).  Garcia discloses a canopy comprising a fan connected to a sensor module (512) to regulate the temperature inside the canopy (see [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canopy device of Lindamood, or Lindamood and Roubanis including a fan with a temperature sensor module as taught by Garcia to regulate the temperature and/or ventilation to the electronic device inside the canopy.  Regarding the limitation of the battery, Carter discloses is common and known to power fans via a battery (see [0099]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canopy device of Lindamood, Roubanis and Garcia having the fan power via a battery as taught by Carter since fans powered by a battery are well known and nominal in the art.  From the argument Lindawood does not disclose a light as required in claim 19, Tanaeim discloses a tent including lightning strips (12) with light sources (20) in the interior of the tent (see [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canopy device of Lindawood including lightning strips as taught by Tanaeim for proper illumination in the interior of the canopy.
Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindamood (US 6,772,883) as applied to claim 1 above; or Lindamood and Roubanis as applied to claims 13 above, and further in view of Marino (US 2021/0376658).
Claims 7 and 16
Lindamood discloses a portable computer inside the protective enclosure or canopy device, wherein the protective enclosure includes a cable entry (29) to allow charging a battery of the portable computer or to operate it on external source (see column 7 lines 63-67 and column 8 lines 1-9).  Lindamood does not disclose a USB port in communication with a battery.  However, Marino discloses a purse for enclosing an electronic device, wherein a battery is provided in communication with an USB port (see [0105]).  Marino further discloses this mechanism could be provided to allow power delivery to other items, such as a tent (see [0069] and [0078]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective enclosure or canopy device of Lindawood, or Lindawood and Roubanis including a battery with a USB port as taught by Marino for charging and/or powering purposes of the electronic device in case an external power source is not available.  Regarding the limitation of the temperature sensor, Roubanis discloses the need of an opening to allow connection of wirings for ventilation of an electronic device (see [0035]).  Garcia discloses a canopy comprising a fan connected to a sensor module (512) to regulate the temperature inside the canopy (see [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canopy device of Lindamood, or Lindamood and Roubanis including a fan with a temperature sensor module as taught by Garcia to regulate the temperature and/or ventilation to the electronic device inside the canopy.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindamood (US 6,772,883) as applied to claim 8 above, and further in view of Dresch (US 2020/0157835).
Claims 9 and 20
Lindawood further discloses the frame of the protective enclosure being collapsible by detaching strut members (60) from strut connectors (62) forming the cross members and the leg members (see figures 12, 13 and column 9 lines 28-37).  Lindawood does not disclose each of the pair of cross members comprise at least one hinge and the leg members telescoping for allowing the frame to be repositioned to the collapsed position.  However, Dresch discloses a frame (30) for a portable shade shelter comprising cross-bars (36) having a pivot point or hinge (300) to fold the cross-bars into smaller portions and telescoping by leg portions (30 and 32) so that the frame can be collapsed for transporting or storing the portable shelter (see [0113]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Lindawood having the cross members connected one to another by a pivot point or hinge and having telescoping the leg members as taught by Dresch for easy collapsing the frame without the need of disassembling of the struts for transporting or storing the protective enclosure.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lindamood (US 6,772,883) as applied to claim 1 above, and further in view of DeSousa (US 8,714,174).
Lindawood does not disclose the support further includes a removable weight.  However, DeSousa discloses the uses on weights removably attached to end portions of legs of a tent structure is well-known to prevent uplift of the tent under windy conditions (see abstract and column 2 lines 36-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Lindawood having removable weights at second ends of the frame legs as taught by DeSousa to prevent uplift of the tent under windy conditions.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736